1. The humanitarian situation of Iraqi refugees
The next item is the debate on the six motions for a resolution on the humanitarian situation of Iraqi refugees.
author. - Mr President, Commissioner, Iraq is today in a catastrophic abyss and the Iraqi people find themselves in a state of utter despair and shock. The confirmed statistics provided by international agencies, such as the United Nations Assistance Mission in Iraq and other UN organisations, are truly grim and heartbreaking. Every day on average one hundred people are killed and two hundred wounded; 50% of the population is living on less than one dollar a day and unemployment affects more than 80% of the population. Only a minority have access to adequate water supplies and effective sanitation. Electricity supply is severely restricted and is subject to frequent interruptions without warning. Four out of five doctors have left their hospitals and three out of four children are not at school.
Almost three million people are internally displaced, i.e. they are refugees in their own country, and this number increases by about 2000 every day. A further two million Iraqis are refugees in neighbouring states, namely Syria, Jordan, the Gulf region, Egypt and Iran. These people have no formal refugee protection status.
The EU and the international community in general have a moral duty to show compassion and understanding for the miserable circumstances the Iraqi refugees find themselves in. Additionally, and more importantly, they must take much more effective measures to ensure that these poor people are given the help and support they so desperately need in order to survive indignity and the calamity that has fallen upon them.
This joint motion for a resolution lists a number of measures that are of importance in helping the Iraqi refugees have a more human existence.
So far, I have spoken as a representative of my group, now permit me to say a few words on a personal basis. Iraq is a relatively new country: it only became independent from Britain in 1932. It then followed a history of turmoil and, eventually, Saddam Hussein came to power. He was a tyrant and a criminal but he was assisted in gaining power by the West, including, unfortunately, some European states.
Sadly, though, even the worst days of Saddam Hussein's totalitarian rule seem nothing in comparison to the death, destruction and suffering that has fallen on the Iraqi people following the Bush-Blair invasion and continued occupation of the country. These two 'peacekeepers' ordered an attack on Iraq, promising to bring happiness and prosperity to the Iraqi people. Instead, they succeeded in bringing a calamity of gigantic proportions. Yet some EU circles continue to applaud this invasion and, recently, they have even agreed to rewarding Mr Blair for his 'peace' services to the Arab world by appointing him Special Representative of the Quartet to the Middle East. May God bring some sanity to such circles and may God save us from the Bushes and Blairs of this world !
deputising for the author. - (DE) Mr President, Commissioner, I shall read Tobias Pflüger's speech. 'Sadly, not until today have we held a debate on assistance for the Iraqi refugees. I deeply regret that. Why did the liberal, right-wing nationalist and conservative groups drop the subject from the agenda of the last plenary part-session? Instead, the House engaged in ideological debates about Cuba.
The situation in Iraq is desperate. Since the US invasion and the formation of the so-called 'coalition of the willing', more than 600 000 people have been killed. More than two million Iraqis have fled the country. To these may be added two million within the country who have been driven from their homes and more than 40 000 non-Iraqi refugees. The number of US service personnel who have lost their lives rises daily and has now reached 3 600. Regrettably, through their participation in the war and their support of the war, Member States of the EU - and Germany is one of the foremost culprits - bear a substantial share of responsibility for the situation in Iraq.
Real help must now be given to the refugees. That cannot be the task of the neighbouring countries alone. The EU must commit funds for this purpose. Deportations to Iraq must be brought to an immediate halt. The troops of the United States and its allies in the so-called coalition of the willing must be withdrawn. EU Member States must stop supporting the war. An end to the illegal war and the occupation of Iraq is imperative.
author. - Mr President, I was one of those politicians who supported the Iraq war back in 2003 in the belief that Saddam Hussein posed a serious long-term risk to regional stability, but also because of the horrendous brutality of his Baathist regime. I believed this would be replaced by democracy and respect for human rights and the rule of law.
But I, like many others, sadly underestimated the ferocity of the subsequent insurgency and the serious lack of peace planning, post-invasion, by our US allies, in particular their disastrous dismantling of the Iraqi army as a de-Baathification measure, which unleashed disgruntled Sunni officers to lend their expertise to the insurgency. There was also a failure to secure the Jordanian and Syrian borders against jihadi extremists flocking in to have a bash at the allies, not to mention that Saddam opened his jails before his fall, which added organised crime to this lethal cocktail, and always with the fingers of Iran meddling on the side of the Shias in what has now become virtually a civil war.
Curiously, immediately after the invasion, there was little in the way of internally displaced persons or refugees compared to the previous exodus of Kurds in the Saddam days. Paradoxically, the Kurdish flow has now stopped, as this is one of the few remaining peaceful areas of the country.
Sadly, in the last two years, huge numbers of Iraqis - perhaps over two million - have left, particularly the long-suffering, persecuted Christian Assyrian minorities who have been squeezed on all sides by Islamists, who accuse them of collaborating with the crusaders, and by the Kurds, who want their lands. Canon Andrew White, who ran Iraq's only Anglican Church, left Baghdad yesterday amid fears for his life and safety after trying to secure the release of five kidnapped Britons.
But the EU must now do more to alleviate the crisis by boosting financial aid to the surrounding Arab states, which have received the bulk of the refugees, in particular Jordan and Syria, and they have been particularly good at taking in the Assyrians. The EU Member States must also accept, within reason, more refugees on a temporary basis.
author. - (PT) Mr President, Commissioner, ladies and gentlemen, Iraqi brothers and sisters, an initial word in memory of all those who have been deprived of their most precious asset because of their ethnic or religious origin, their real or presumed convictions, or for being a symbol of democratic courage and public spirit. Allow me to put the spotlight on my comrade, companion and friend, the Member of Parliament Mohammad Hossein Ahwad, the very embodiment of the fight against theocratic fascism, who was assassinated on 12 April in the Iraqi parliament.
In order that the blinding tears of pain do not prevent us from seeing those women who still fight to keep their children alive on the pathways of ethnic cleansing, the countless thousands of Iraqis gazing into infinity on the streets of Amman, Damascus and Cairo, profoundly affected victims of post-traumatic syndromes, the camps set up in squares or in the buttresses of ruined churches or mosques, I would like to send a message of solidarity, love, affection and hope to all.
We cannot begin to imagine, nor can these words express, the barbarity of the forces of darkness who rehearsed their plan for the entire greater Middle East on the banks of the Tigris and the Euphrates. The common resolution which we now put forward is a vital first step towards reversing the situation.
author. - Mr President, I welcome the resolution and, like others, I am really concerned about the truly tragic situation that we see in Iraq and on its borders at the moment. This is a people that have already suffered war, ethnic cleansing, a brutal dictatorship, an illegal invasion and communal violence, and are now seeing borders closing both externally and internally, seeing little chance of resettlement, and seeing a very mixed reception should any of them make it to the European Union.
We should not be surprised when war produces refugees - it always does - and indeed, as has already been said, some of our Member States have a very grave responsibility for that situation. I would agree, for once, with Mr Tannock, certainly on the question of the lack of post-war planning.
I particularly welcome, in this resolution, the statement that there should be no forced return of Iraqi refugees, or of those who have had their claims turned down that are currently living in the European Union, and at present we certainly need to find a status for such people, rather than leaving them destitute in our own Member States, as is happening in some places.
I would say that there is no part of Iraq which is currently safe. Even in Kurdistan we see Turkish troops at the moment massing on the borders there, undermining the possibility of return to destroyed villages and undermining efforts to increase economic stability in that area. Indeed, some of those that have been returned were sent back wearing flak jackets and helmets, which, to me, says it is not exactly a safe area. We also had a report from Human Rights Watch only last week saying that, despite the efforts of authorities in Kurdistan, partisan security forces continue the practice of kidnap and torture, so there is no real safe area in Iraq.
We know that we have to increase our support to the countries dealing with refugees on the border, and to the UNHCR, because we know what happens when you ignore the plight of refugees at the border. We only have to look at our experience when we more or less turned our back on two million Afghan refugees on the Pakistani border and left them without adequate support - that vacuum is filled, and we do not always like the result.
I welcome the call, in the resolution, for the Commission to explain to Parliament's Committee on Budgets in more detail exactly how we are helping in Iraq and how we are aiming to support those surrounding countries. But, equally, I think we should be looking at our own resettlement policies to at least offer assistance to some of those who, once again, are finding their lives absolutely in turmoil.
author. - (PL) Mr President, the humanitarian and human rights situation in Iraq is constantly deteriorating. This is what the reports of the UN aid mission to Iraq reveal.
The statistics are horrifying. On average, around one hundred people die every day and over two hundred are injured. 50% of the population live on less than a dollar a day and the unemployment rate stands at 80%. There are insufficient water supplies and the sewage systems are inefficient, which encourages the spread of disease. Three quarters of children do not attend school. Criminal activity, armed attacks, kidnappings, killings of people involved in political activities or rebuilding the country are all everyday occurrences. That is why many Iraqis flee their country and over two million people have become internally displaced. It should also be highlighted that there are over forty thousand refugees from other countries on Iraqi soil, including fifteen thousand Palestinians. This is what Iraq looks like today.
We therefore need immediate political and humanitarian action in order to alleviate the tragic situation faced by the refugees. We should remember that half a million of the refugees are children. We should ensure that internally displaced people are registered, which will give them the right to obtain food rations. Today, they are denied this right. We should also exert influence on neighbouring countries, so that they cease to place entry restrictions on the refugees, thus forcing many to remain on the borders.
The Union must make sure that the aid we send to Iraq, to the Iraqi people, is comprehensive, sustainable and coordinated with the actions of the United States. The Union should, once and for all, reject anti-American prejudice. It is the only way in which we will be able to relieve the incredibly difficult situation faced by millions of refugees and therefore avoid a large-scale humanitarian crisis.
We also call on the Iraqi Government to take immediate action to ensure the safety of displaced people and to cease to discriminate against people on the basis of their background. The European Commission, meanwhile, should increase humanitarian aid to all displaced people in Iraq and provide support to neighbouring countries that already provide this kind of aid.
on behalf of the PPE-DE Group. - (FI) Mr President, the plight of the Iraqi refugees is still a serious one, except for one move in the right direction. The recommendation by the UN's main delegate for refugee affairs to give refugee status to the asylum seekers of southern and central Iraq under the 1951 Convention was a welcome solution. As is the offer of additional forms of protection in cases where refugee status is not given.
I wish to raise two matters in particular, from within Iraq's borders. Firstly, the status of religious minorities is becoming ever more intolerable. Assyrian, Armenian, Orthodox and other Christian groups, as well as Mandaeans and Jews are being glaringly discriminated against in the labour market and elsewhere. In certain areas the authorities are totally incapable of protecting minorities from violence inflicted by Muslim soldiers. Freedom of religion is in fact virtually non-existent.
Secondly, I find incredible the threats which the Iraqi authorities have made to freeze the supply of vital goods to Iranian refugees. These members of the opposition have refugee status under international law and an inalienable right to protection.
on behalf of the PSE Group. - Mr President, we must admit that what is happening and what has happened in Iraq is much worse than civil war - a question that is often posed. Of course, there is not civil war. It is worse. There is total chaos. Nobody has any idea or any plan as to how to unravel the mess we put Iraq in. I use the word 'put' because what went on was not needed, not required, nor was it wanted. It was an invasion which has proved a terrible nightmare for those who have participated in it.
When one makes a mistake, one has to carry the responsibility for it. It is about time that those people who participated, those countries in the coalition as well as the willing partners, show responsibility for what has happened to the Iraqi people, especially the refugees who are seeking help - even if they find any help, they find only a minimum amount.
It is about time that those people who made the initial mistake, who are responsible for the chaotic situation, show that responsibility and the first people who should be helped are the refugees.
on behalf of the IND/DEM Group. - Mr President, Commissioner, almost hidden amongst the constant news of violence in Iraq is the almost unheard voice of Iraq's Christian minority. This small population has no protection and is almost unknown to the international community. They are experiencing intense waves of violent persecution. Christian Iraqis are faced with the choice of exile - if they can manage to escape - conversion or persecution.
The persecution takes many forms: violence, discrimination in the workplace, confiscation of property, etc. For a Chaldean Christian priest, Ragheed Aziz Ganni, this persecution resulted in death.
What will the European Community do to help the Chaldean, Assyrian and Orthodox Christian communities? The Iraqi Government states its commitment to ending violence, but the lack of security makes it impossible to enforce peace on the ground and impossible to protect vulnerable populations. They need our help.
on behalf of the ITS Group. - (FR) Mr President, it is a good thing to table a resolution on Iraq for the sake of the humanitarian situation, refugees, international aid and so on. Who would not agree, moreover, with recital A and its finding that 100 people are killed and 200 are wounded each day, 70% of the population is without water, 3 million people are undernourished and 2 million are refugees, including 500 000 children in Syria, Jordan, Egypt and elsewhere?
Who has done this, though? Who is responsible? Who has spread chaos? Is it Saddam Hussein? Is it the Ba'ath Party? Chaos stems from war, an unjust war in the eyes of the theologians of the Middle Ages, an illegal war according to the UN Charter, a war started on the back of a lie told by two Heads of State, those of the US and the United Kingdom. Who supported this war, here, in the European Parliament? Who justified, who requested, who approved the intervention that led to chaos? The current French foreign affairs minister, Mr Kouchner, and some of the signatories to this resolution did.
What are we supposed to say? That it is good to be humanitarian and to deal with the effects, but that it is better to be preventive and to avert the causes? This is the problem of political Europe! In Europe we are so fond of human rights that, everywhere - in Palestine, in Iraq, in Africa, in the field of economic globalisation - we support policies that, violating as they do these human rights, enable us to reaffirm our immense love of these very human rights, which are ultimately violated with our prior support. It is therefore good that post-trauma centres for refugees are being proposed in paragraph 16, but provision must also be made for political prevention centres, here, for our leaders, so that they can be taught wisdom, lucidity and the courage to say 'no', and taught to reject naïve optimism, which destroys everything in its wake.
(LT) I support the resolution, and I sympathise with more than four million Iraqis who have been forced to flee from their birthplaces. That is more people than there are in my homeland, Lithuania. The number of refugees is growing, and half of them are forced to flee abroad. The situation in Iraq is not improving. The refugees are condemned to vegetate in poverty, usually without employment, while their children grow up illiterate. For these reasons, terrorist organisations are able to successfully recruit followers.
Humanitarian assistance for refugees is shamefully small compared to the amount spent on weapons by the USA and UK, the countries that launched the war on Iraq. The 60 million US dollars contributed by donors in the USA is just a drop in the ocean.
This year about 40 000 refugees from Iraq will arrive in European Union countries - twice as many as last year - while the USA has accepted barely a several dozen Iraqis this year.
It would be good for US and UK leaders to visit Iraq and neighbouring countries and see with their own eyes the suffering of the refugees. Maybe then they would behave differently.
Member of the Commission. Mr President, the security deterioration in Iraq has provoked a large scale displacement: approximately two million Iraqis have fled within the borders of Iraq and approximately two million into the neighbouring countries, with 750 000 people in Jordan and 1.4 million people in Syria. This displacement may result in a humanitarian crisis, and could present a threat to regional stability and the Commission is extremely concerned about the scale of human suffering.
We are following the situation closely on the ground and constantly reviewing any developments. We are in close contact with other key players of the international community, such as the United Nations High Commission for Refugees. In this regard, the Commission has actively participated at the UNHCR International Conference last April in Geneva.
In terms of existing assistance, in order to alleviate the difficulties of the displaced, the Commission, via EuropeAid, allocated EUR 10 million in 2006 to support internally displaced persons. In February 2007, as a rapid response to the deteriorating situation and following the UNHCR appeal in January, the Commission, via ECHO, announced an additional allocation of EUR 10.2 million, composed of EUR 4 million for the internally displaced and EUR 6.2 million for the externally displaced Iraqis. Furthermore, the Commission is continuing its support of the delivery of basic services inside Iraq.
We understand that this support remains limited in the face of the scale of human suffering. Nevertheless, it constitutes only a first, immediate response to the humanitarian situation. The Commission is currently looking at various options on how to better assist the Iraqi refugees in the future. However, delivery of assistance inside Iraq is severely constrained by the security situation. Many of our partners, including UNHCR, have only a very minimal presence in Iraq.
Through various technical and political missions, the Commission attempts to better assess the situation and, at the same time, convey its readiness to further support the Iraqi refugees. Commissioner Michel visited the region himself at the end of April. Several technical missions to Jordan and Syria have also followed since then.
We remain, therefore, committed to working with the countries that are accommodating Iraqi refugees. The Commission has already and will retain regular discussions with the Syrian and Jordan authorities about the situation.
We are looking forward particularly to participate in the Sharm El-Sheikh agreed Working Group on Refugees, which, according to the latest indication, is scheduled to meet on 22 July in Amman. Commissioner Ferrero-Waldner has already expressed the Commission's readiness to provide technical assistance to the working group in order to facilitate the process.
We believe that the only durable solution for the refugees is peace and reconciliation inside Iraq. Towards this end, we will continue our support to the Iraqi refugees. I agree with you that we have a moral duty to help.
The debate is closed.
The vote will take place at the end of the debate.